Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner notes the entry of the following papers
Amended claims/specification/drawings filed 1/4/2021
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
As per 37 CFR 1.56, each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability. The disclosure (paragraphs 11 and 12) describe conventional and prior art systems that serve as the basis of the invention. However, the IDS does not include any documents describing the prior art and conventional systems disclosed in paragraphs 11 and 12.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Remarks
Based on paragraph 40 of the specification, “computer readable storage medium” is being interpreted as excluding transitory signals.
Regarding Claim 7, the Examiner would like to indicate that the claim requires that maintaining the registry includes maintaining a catch-all ticket ID and the catch-all ticket ID is not associated with any particular memory group. Amending the claim to require maintaining a catch-all ticket ID that is not associated, within the registry, with any particular memory group would overcome the rejection under 35 USC 112(a).
Drawings
The drawings are acceptable for the purposes of examination.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  See the rejection under 35 U.S.C. 112 below.  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors the applicant may become aware of in the specification.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “associating, using the processor, the instruction with a next-best ticket identifier (ID), wherein the next-best ID corresponds with a second memory sub-group of the memory group rather than the first memory sub-group of the memory group needed by the instruction”. There does not appear to be support for this limitation. For example, there does not appear to be support for the next-best ticket corresponding with a second memory sub-group of the memory group rather than with the first memory sub-group of the memory group needed by the instruction. From paragraphs 24-26, the first and second subgroups are of the same memory group. When the data of a subgroup, corresponding to an ID, is brought into the cache, the data of the other subgroups is also brought into the cache (paragraph 25). Thus an ID corresponds with the subgroups of a memory subgroup. Thus the next-best ID corresponds with the 
Claim 7 recites “maintaining a catch-all ticket ID that is not associated with any particular memory group”. There does not appear to be support for this limitation. From paragraphs 12 and 13, instructions are associated with the catch-all ID and are woken up when any data is brought onto the cache. Thus the catch-all ID is associated with the particular memory group data brought onto the cache. Claim 14 is rejected for the same reason.
Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for indication of allowable subject matter were outlined in the previous office action.
Response to Arguments
The Applicant’s arguments, filed 1/4/2021, have been fully considered.
The Applicant’s argument, on page 11, that Abrahamson does not teach associating the instruction with a next-best ID, wherein the next-best ID corresponds with a second memory sub-group of the memory group rather than the first memory sub-group of the memory group needed by the instruction, is persuasive. Hence the rejection is being withdrawn.
The Applicant’s argument, on page 11, that Abramson does not teach moving the instruction to the wakeup state based on data associated with the next-best ticket ID, which is the data in the second memory subgroup of the memory group rather than the data in the first memory sub-group of the memory group, being moved into the cache, is not persuasive. Abramson teaches that the instruction requesting a first memory subgroup is squashed and that data is received as a cache line thus the subgroups are received. Thus the instruction is woken up based on data associated in the second memory subgroup. The claim recites “to the wakeup state based on data associated with the next-best ticket ID, which is the data in the second memory sub-group of the memory group rather than data in the first memory sub-group of the memory group”. Thus the claim requires moving to wake up state based on data associated with the next-best ticket ID, and the claim requires that the data is the data in the second memory sub-group not in the first memory sub-group. Abramson teaches moving to wake up state based on data associated with the next-best ID, and Abramson also teaches that the data is in the second memory subgroup. The data corresponding to the requested subgroup (critical chunk) is received first thus the best id would be one for the particular subgroup, and the next-best id is the one for which data is received subsequently. 
The Applicant’s argument, that AAPA does not teach that the next-best ticket ID that “corresponds with a second memory-group of the memory group rather than the first memory sub-group of the memory group”, is persuasive. Hence the rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JYOTI MEHTA/
Primary Examiner, Art Unit 2182